DEWEY, District Judge.
The above entitled action came on for hearing in open court at Des Moines, *859Iowa, on the 4th day of February, 1939, on a motion for more definite statement and a motion for a bill of particulars to require the plaintiff to set out, first, a detail of the sum paid for premium on beer bond and, second, that the plaintiff set out the details as to the freight charges and indicate in what manner they were agreed to be paid under the contract.
Were it not for the question of jurisdiction, these motions should be overruled as the petition does set forth a cause of action and the information requested can easily be ascertained by interrogatories as provided by Rule 33 of the Rules of Civil Procedure, 28 U.S.C.A. following section 723c. As these questions go to the jurisdiction, however, I think the motion should be sustained and,
It is ordered that the plaintiff make its petition more definite in the manner requested by the motion. Plaintiff is given 20 days to comply with this order and the defendant given 10 days thereafter to further plead.